Citation Nr: 0202830	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  98-08 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gunshot wound of 
the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

3.  Entitlement to service connection for a bayonet wound of 
the right flank.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Lawrence D. Levin, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an October 1997 rating decision by 
the RO that denied applications to reopen previously denied 
claims of entitlement to service connection for a psychiatric 
disability and residuals of a gunshot wound of the right 
foot.  The RO also denied claims of entitlement to service 
connection for a bayonet wound of the right flank and a low 
back disability.  In a December 1999 decision, the Board 
denied the application to reopen claims of service connection 
for a gunshot wound of the right foot and a psychiatric 
disability.  The Board also denied, as not well grounded, the 
claims of entitlement to service connection for a bayonet 
wound of the right flank and a low back disability.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  

After the veteran filed his appeal to the Court, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)) became 
law.  The VCAA, among other things, eliminated the well-
grounded claim requirement and modified VA's obligations to 
notify and assist claimants.  See generally 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280, 286 (2001).

In March 2001, the Secretary filed a motion to vacate the 
Board's December 1999 decision so that the veteran's claims 
could be adjudicated in light of the VCAA.  In April 2001, 
the veteran's attorney filed a cross motion for remand.  By a 
May 2001 order, the Court vacated the December 1999 Board 
decision and remanded the four issues for re-adjudication in 
light of the VCAA.  (Implicit in the Court's order is a 
denial of the attorney's April 2001 request to withdraw from 
appeal all issues except the psychiatric disorder claim.)

(The application to reopen a claim of service connection for 
psychiatric disability is granted by the decision set out 
below.  The underlying question of service connection for a 
psychiatric disability, the issue of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for a gunshot wound of the right foot, and the 
claims of entitlement to service connection for a bayonet 
wound of the right flank and low back disability will be 
addressed in the REMAND that follows the decision below.)


FINDINGS OF FACT

1.  By rating action in February 1985, the RO denied an 
application to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran was notified of the denial by letter 
that same month, but did not initiate an appeal.

2.  Certain new evidence received since the February 1985 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for a psychiatric disability.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric 
disability has been submitted.  38 U.S.C.A. §§ 1131, 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's current claim of service connection for a 
psychiatric disability is not his first such claim.  By 
rating action of September 1984, the RO denied service 
connection.  The veteran was informed of the denial but did 
not file an appeal.  That decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.129, 19.192 (1984).

By rating action of February 1985, the RO denied the 
veteran's application to reopen the claim of entitlement to 
service connection for a psychiatric disability.  He was 
informed of the denial but did not initiate an appeal.  
Consequently, that decision is also final.  Id.  

More recently, by rating action of October 1997, the RO, in 
part, denied the veteran's application to reopen the claim of 
entitlement to service connection for a psychiatric 
disability.  He was informed of the denial and filed an 
appeal.  

The veteran's claim may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance-February 1985.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folder since the February 1985 RO denial, and finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claim of service connection 
for a psychiatric disability.

The evidence available at the time of the February 1985 RO 
denial included the veteran's service medical records.  These 
service medical records were negative for any psychiatric 
related complaints with the exception of a report of medical 
history taken in conjunction with the veteran's November 1980 
separation examination.  In the report of medical history, 
the veteran reported that he had had depression or excessive 
worry, and nervous trouble.  Post-service private treatment 
records included summaries indicating that the veteran was 
followed for paranoid schizophrenia as early as March 1983 
when he was hospitalized for treatment.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from the veteran's mother, dated in September 
2001.  The veteran's mother described the veteran's behavior 
during the year after he was separated from military service.  
The veteran's representative claims that this letter accounts 
for various episodes in the veteran's life that show the 
onset of schizophrenia within a time period such that service 
connection should be granted.  In other words, the mother's 
correspondence provides information suggesting that the 
veteran in fact had a psychiatric disability that met the 
requirements for a presumption of service connection under 38 
C.F.R. §§ 3.307, 3.309 (2001).

The Board finds that the September 2001 letter from the 
veteran's mother constitutes evidence that is new and 
material as defined by 38 C.F.R. § 3.156(a).  In short, this 
evidence tends to support the veteran's claim in a manner 
different from the evidence previously of record, 
particularly with respect to the question of whether the 
requirements for a presumption of service connection under 38 
C.F.R. §§ 3.307, 3.309 are met.  Consequently, it may be said 
that the evidence bears directly and substantially upon the 
issue at hand, is neither duplicative nor cumulative, and is 
so significant that it must be considered in order to decide 
fairly the merits of the underlying claim.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  To this extent, the appeal is allowed.

In deciding this application to reopen, the Board has 
considered the applicability of the VCAA.  As noted above, 
this new law, which was enacted during the pendency of the 
veteran's appeal, clarified VA's duty to assist claimants in 
developing evidence pertinent to their claims.  In this 
regard, it should be pointed out that the question of whether 
new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett, 
8 Vet. App. at 4; Butler, 9 Vet. App. at 167.  Even the VCAA 
recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  
Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, a remand to have the RO address the new law in the 
context of this specific application to reopen is not 
necessary.  This is especially so because of the grant of the 
application.


ORDER

The application to reopen a claim of service connection for a 
psychiatric disability is granted.


REMAND

In light of the change in law brought about by the VCAA, the 
instructions in the Secretary's March 2001 motion, and the 
Court's May 2001 order, the Board will remand the following 
issues to ensure that there is compliance with the notice and 
duty-to-assist provisions contained in the new law.  See Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

New and Material Evidence - Gunshot Wound

The VCAA contains a number of sections, including a section 
that revises and expands the duty to assist found in 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified 
at 38 U.S.C. § 5103A under the heading "Duty to assist 
claimants."  Subsection (f) of new § 5103A provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).  

Other sections of the new law do not appear to fall within 
the ambit of new §5103A(f).  Subsection (b) of new § 5102 
provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

38 U.S.C.A. § 5102(b) (West Supp. 2001).  New section 5103, 
"Notice to claimants of required information and evidence," 
provides in pertinent part as follows:  

(a) Required information and evidence.-
Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  

38 U.S.C.A. § 5103(a) (West Supp. 2001) (emphasis added).

It is not wholly clear what Congress intended with respect to 
applications to reopen.  It would seem clear that the new 
duty-to-assist provisions do not apply until new and material 
evidence is submitted to reopen a previously and finally 
denied claim.  This seems all the more the case when it is 
considered that the issue of new and material evidence is 
jurisdictional for the Board.  See Barnett, supra.  On the 
other hand, the new law seems to suggest that some limited 
duties devolve on VA even in the context of an application to 
reopen, since the language of the new § 5103A(f) seems to 
apply only to the new duty-to-assist section itself.  
"[W]here Congress includes particular language in one 
section of a statute but omits it in another section of the 
same Act, it is generally presumed that Congress acts 
intentionally and purposely in the disparate inclusion or 
exclusion."  Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552, 
556 (1994), quoting Russello v. United States, 464 U.S. 16, 
23 (1983) (internal quotation marks omitted).  

Of course, the reference to new § 5103A in the language of 
new § 5103(a) quoted above is problematical, but could be 
construed as merely requiring the Secretary to inform a 
claimant who is attempting to reopen that the duty to assist 
under new § 5103A does not apply until the claimant submits 
new and material evidence.  The Secretary, however, would 
still have the duty under new § 5103(a) to notify the 
claimant of "any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim."  Cf. Ivey v. 
Derwinski, 2 Vet. App. 320, 322 (1992) (veteran was prevented 
from presenting new and material evidence by VA's failure to 
assist in developing a "prospective reopened claim" for 
service-connected disability).  A statute must be construed, 
if at all possible, to give effect and meaning to all its 
terms and to avoid rendering any portions meaningless or 
superfluous.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. 
Cir. 2000).  For that reason, the fact that the term 
"claimant" is broadly defined in new 38 U.S.C.A. § 5100 
(West Supp. 2001) to include seemingly those filing 
applications to reopen does not change the conclusion herein 
that the duty-to-assist provisions of new § 5103A do not 
apply to applications to reopen.  If the duty-to-assist 
provisions of new § 5103A were held to apply even to such 
applications, the prohibition set forth in new § 5103A(f) 
would be superfluous.  Since the provision restates existing 
law with respect to applications to reopen, there would be no 
need to include the provision in the new law unless Congress 
intended to apply it to the new § 5103A duty-to-assist 
provisions.  Because of the Court's May 2001 order and change 
in the law brought about by the VCAA, further limited 
development of the claim to reopen is therefore necessary.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  

Service Connection - Psychiatric Disability

Having decided that the veteran's claim of service connection 
for a psychiatric disability should be reopened, the Board 
turns to the underlying merits of the claim.  Given the 
enactment of the VCAA, and the newly received evidence that, 
as noted above, suggests the possibility that the veteran may 
have a psychosis which meets the requirements for a 
presumption of service connection under 38 C.F.R. §§ 3.307, 
3.309 (2001), the Board finds that further evidentiary 
development is required.  

Based on a review of the entire record, it remains unclear 
whether the veteran has psychiatric disability that can be 
linked to his period of military service.  The record shows 
that the veteran's service medical records were negative for 
any psychiatric complaints other than in his own report of 
medical history provided at his November 1980 separation 
examination.  Private hospital records show that the veteran 
was treated for a psychiatric disability since at least March 
1983, when paranoid schizophrenia was diagnosed.  In this 
regard, the Board finds that it would be useful to schedule 
the veteran for a VA psychiatric examination to determine the 
correct psychiatric diagnoses.  Therefore, to satisfy VA's 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claim, an examination would be helpful.  
Specifically, the Board finds that a diagnosis and medical 
nexus opinion are required from an expert who has reviewed 
the claims folder, including all of the veteran's service 
medical records, something that has not yet been done.  See 
38 C.F.R. § 19.9 (2001).  

There are additional reasons for remand, including the need 
to obtain medical records.  When the veteran's mother 
submitted her statement in September 2001, she indicated that 
the veteran was being treated by Dr. Mohiuddin, and had been 
in and out of mental hospitals since 1980.  (The veteran has 
specifically mentioned Bryan Psychiatric Hospital as the 
place where he was treated in 1980.)  The Board finds that 
such records should be sought because they may be pertinent 
to the veteran's psychiatric claim.

Service Connection - Bayonet Wound & Low Back

In the veteran's case, he claims to have sustained a bayonet 
wound and low back disability during his active military 
service.  Although his service medical records show that he 
complained of low back pain in March 1978, no evidence has 
been presented showing that any currently diagnosed low back 
disability is attributable to service, or that the veteran 
has residual disability attributable to any bayonet wound 
injury.  While the veteran is competent to recite problems, 
especially specific injury and symptoms he may have 
experienced during service and since, medical evidence is 
required to show current diagnosis, or medical nexus to the 
difficulties the veteran may have experienced during service.  

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the veteran wherein he alleges that his low 
back disability began during service and that he suffers from 
residual disability attributable to a bayonet wound injury, 
it is unclear whether any physician has specifically 
addressed the question of whether a low back disability or 
disability due to a bayonet wound, if extant, can be linked 
to the veteran's period of military service.  Based on a 
review of the evidence of record, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on these points.  Therefore, to satisfy 
VA's duty to assist the veteran in obtaining evidence 
necessary to substantiate his low back and bayonet wound 
claims, medical opinion evidence is necessary.  

The case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification action 
required by the VCAA is completed.  The 
RO should undertake reasonable steps to 
inform the veteran of any information, 
and any medical or lay evidence, not 
previously provided to VA that is 
necessary to substantiate his application 
to reopen a claim of entitlement to 
service connection for a gunshot wound of 
the right foot, and his other service 
connection claims.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
any claimed problem that has not already 
been made part of the record, including 
treatment records from Dr. Mohiuddin and 
records maintained at Bryan Psychiatric 
Hospital.  The RO should assist the 
veteran in obtaining evidence as required 
by the VCAA and implementing regulations.  
Any VA records prepared in 1980 or 1981 
should also be sought.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the right foot 
gunshot wound claim, the RO should reopen 
that claim.  Following any further 
indicated development consistent with the 
VCAA, the RO should adjudicate any 
reopened claim on a de novo basis without 
regard to the finality of any prior 
determination.  In so doing, the RO 
should review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 
2001) are met.

4.  The RO should schedule the veteran 
for a VA examination by a psychiatrist to 
determine the nature and etiology of any 
currently diagnosed psychiatric 
disability.  The claims folder, and any 
newly received evidence, should be made 
available to and be reviewed by the 
examining physician prior to the 
examination so that the veteran's 
psychiatric history may be reviewed.  The 
examiner should provide an opinion as to 
the medical probabilities that the 
schizophrenia shown in March 1983 began 
during the veteran's military service, or 
was manifested as a disabling entity 
within a year after his separation from 
service.  The examiner should also 
provide an opinion as to the medical 
probabilities that each currently 
diagnosed psychiatric disability 
originated in military service or is 
traceable to problems coincident with 
service.  The rationale for the opinions 
by the examiner should be set forth in 
detail.  

5.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
any low back disability, as well as any 
residual disability from a bayonet wound 
of the right flank.  The claims folder, 
along with all additional evidence 
obtained pursuant to the instructions 
above, should be made available to the 
examiner for review.  The examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed low back disability originated 
in, or is otherwise traceable to, 
military service.  The examiner should 
also determine whether the veteran 
suffers from any residual disability from 
a bayonet wound of the right flank during 
service.  The rationale for the 
examiner's opinions should be set forth 
in detail.  

6.  The RO should ensure that each 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If any report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

7.  After all required notification and 
development have been completed, the RO 
should take adjudicatory action on these 
claims.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be provided with an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


